86 F.3d 1153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Deborah F. LEE, Defendant-Appellant.
No. 95-5535.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 29, 1996.

Deborah F. Lee, Appellant Pro Se.  Dean Arthur Eichelberger, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Deborah F. Lee appeals the sentence imposed after her guilty plea to bank embezzlement in violation of 18 U.S.C.A. § 656 (West 1976 & Supp.1996), and 18 U.S.C. § 2 (1988).   We have reviewed the record, including the presentence report and the transcript of the sentencing hearing, and find that the district court did not clearly err in assessing a two-level enhancement for obstruction of justice under U.S.S.G. § 3C1.1.*  Nor did the court clearly err when it failed to apply a two-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1.  Finding no other reversible error, we affirm Lee's sentence.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 United States Sentencing Commission, Guidelines Manual (Nov.1994)